DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 6 and 9-11 are canceled.  Claims 1, 2, 4, 5, 7 and 8 are pending where claims 1, 2 and 4 have been amended.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/30/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-66950 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 precipitation” is relative to or what the “increase in stress corrosion cracking resistance” is relative to.  This renders the properties of the alloy indefinite which renders the scope of the claims indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as obvious over US 2012/0234440 A1 to Miyata et al (cited by applicant in IDS).
Regarding claim 1, Miyata discloses an aluminum alloy extruded material comprising the following composition (Miyata, abstract, para [0017-0028]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Miyata wt%
Overlaps?
Zn
6.0-6.81
4.0-8.0
Yes
Mg
1.50-2.70
0.5-2.0
Yes
Cu
0.20-1.50
0.05-0.5
Yes
Ti
0.005-0.05
0.01-0.1
Yes
Zr
0.10-0.25
One of more of Zr: 0.05-0.3
Mn: 0.1-0.7
Cr: 0.1-0.5
Yes
Mn
0-0.3

Yes
Cr
0-0.05

Yes
Sr
0-0.25
≤impurity
Yes
Zr + Mn + Cr + Sr
0.10-0.50
0.25-1.5
Yes
Fe
Balance
Balance
Balance



Regarding the limitation “wherein a decrease of MgZn2 precipitation causes an increase in stress corrosion cracking resistance in which under a stress of 80% of the proof stress no crack occurs in test pieces which are subjected to 720 cycles, in each cycle of which the test pieces are immersed in a water solution of 3.5% NaCI at 25°C for 10 minutes, then left at 25°C and a humidity of 40% for 50 minutes, and then let dry naturally,” this limitation is indefinite as set forth above.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Miyata would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Miyata appears to have the same or substantially the same composition and structure.
Regarding claims 2, 4 and 5, the alloy of Miyata overlaps the instantly claimed ranges.
Regarding claim 7, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Miyata would be expected 
Regarding claim 8, the alloy of Miyata is capable of achieving tensile strengths in excess of 480 MPa and proof stress in excess of 450 MPa (Miyata, Table 7, Embodiment 62, Sample K).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.